                                                                                             ANDREW J. BLADY
                                                                                      Direct: (267) 544-0840
                                                                                      ablady@sessions.legal

                                               April 9, 2019
Via ECF
Honorable Paul G. Gardephe
Courtroom 705
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

          Re:     Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al.
                  Case No.: 1:18-cv-01781-PGG

Dear Judge Gardephe:

My firm represents Transworld Systems Inc. (“TSI”) and EGS Financial Care, Inc. (“EGS”), in
this matter. Pursuant to this Court’s order, this case is set for a status conference for April 25,
2019. Dkt. 85.

The undersigned requests leave to appear by telephone.

The undersigned’s co-counsel, Aaron Easley, has a previously set vacation, and co-counsel
Morgan I. Marcus has a previously set arbitration hearing in Illinois.

                                                   Respectfully submitted,

                                                   /s/ Andrew J. Blady
                                                   Counsel for Transworld Systems Inc. and EGS
                                                   Financial Care, Inc.

cc:      Gregory A. Frank (via ECF)
         Marvin L. Frank (via ECF)
         Asher Hawkins (via ECF)
         Morgan I. Marcus (via ECF)
         Aaron Easley (via ECF)
         Carol A. Lastorino (via ECF)
         Amanda Gurman (via ECF)
         Gregory T. Casamento (via ECF)
         J. Matthew Goodin (via ECF)


                                  3682 Green Ridge Road, Furlong, PA 18925
                           (267) 544-0840   (215) 715-9628    www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
